Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-13 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 7, 10, 11, and 12 are amended
	- claims 1-6, 8, and 13 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 05/17/2022.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 05/27/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S COMMENTS

The Examiner withdraws the previous acknowledgment of a foreign prioritiy claim as indicated in CTNF 2/8/2021.

Allowable Subject Matter

Claims 7, and 9-12 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for transmitting short TTIs. These claims contain the following bold-faced features which, when combined with other features in the claims, conventional techniques of record in the art fail failed to anticipate or render obvious.
The primary reason for the allowance of the Claims 7, 10, 11, and 12 is the inclusion of the features, "wherein, when the sTTI is at the top of the plurality of sTTIs, the processor controls not to allocate the DMRS to any symbol in the sTTI.". These features, as incorporated into the independent claims 7, 10, 11, and 12 is neither known from, nor rendered obvious by, the available prior art. Huawei NPL “Discussion on UL RS for short TTI”, 3GPP R1-166156 discloses in Fig. 1 that DMRS is allocated to a symbol in a sTTIO, which is the fourth symbol in a top of a plurality of sTTIs. Accordingly, Huawei shows that the DMRS is allocated to a symbol of the sTTIO, and this is different from not allocating DMRS to any symbol in the sTTI, when the sTTI is at the top of the plurality of sTTIs as claimed in. Consequently, Lee (US Pub 2018/0376495), CATT NPL, and Huawei NPL, individually and as a whole do not teach the claim limitations above.
Claim 9 depends on claim 7; therefore, claim 9 is considered allowable on the basis as the parent claim as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claim 7 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 10:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411

/GARY MUI/Primary Examiner, Art Unit 2464